Citation Nr: 9916197	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for dysthymia, secondary 
to service connected disabilities.  

2. Entitlement to an increased rating for the residuals of a 
fracture of the right acetabulum, with arthritis of the 
right hip, status post arthroplasty, currently evaluated 
as 70 percent disabling.  

3. Entitlement to an increased rating for the residuals of 
the right foot, currently evaluated as 30 percent 
disabling.  

4. Entitlement to an increased (compensable) rating for the 
residuals of a skull fracture.  

5. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of service connection for dysthymia and a total 
rating by reason of individual unemployability due to service 
connected disabilities will be addressed in the remand 
portion of this decision.  

The veteran is service connected for the residuals of a 
pelvic fracture, with traumatic arthritis of the sacroiliac 
joint, rated noncompensable.  In his notice of disagreement, 
he claimed an increased rating for traumatic arthritis, 
without indicating the joint or joint group involved.  At 
that time, he submitted evidence showing severe degenerative 
arthritis of the lumbosacral spine.  Thus, it appears that he 
is raising the issue of an increased rating for arthritis of 
the lumbar spine.  This issue has not been developed or 
certified for appellate consideration and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not been shown to require the use of 
crutches as a result of his total right hip replacement.  

2.  Functions of right foot could be accomplished equally 
well by amputation stump with prosthesis.  

3.  Residuals of a skull fracture are not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the 
residuals of a fracture of the right acetabulum, with 
arthritis of the right hip, status post arthroplasty, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5054 (1998).  

2.  The criteria for a rating of 40 percent for the residuals 
of an injury of the right foot have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5284 
(1998).  

3.  The criteria for a compensable rating for the residuals 
of a skull fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5296, 8045 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

The veteran's service connected disabilities stem from 
injuries he sustained in an automobile accident during 
service in 1958.  At that time, injuries of his pelvis, right 
foot and skull were noted.  The veteran underwent surgery on 
his right foot during service, involving a wedge osteotomy 
and forefoot fusion.  In January 1981 he was hospitalized at 
a VA facility where a replacement arthroplasty of the right 
hip was performed.  A total right hip replacement was 
performed at a VA facility in November 1984.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Right Hip

Service connection for the residuals of a fracture of the 
pelvis and right acetabulum, with arthritis of both hips and 
the sacroiliac joints was established by rating decision of 
the RO in October 1966.  A 30 percent rating was assigned at 
that time.  The rating was increased to 50 percent disabling 
by the RO in a January 1982 rating decision, which followed 
the right hip surgery that the veteran underwent in 1981.  
The 50 percent rating was maintained following the veteran's 
1984 surgery and increased to the current 70 percent level by 
rating decision in December 1987.  It is noted that in 
January 1987 separate noncompensable ratings were assigned 
for arthritis of the left hip and sacroiliac joints.  The 
veteran claimed an increased rating in October 1995.  

An examination was conducted by VA in December 1995.  At that 
time, the veteran's medical history was reviewed.  It was 
noted that he had been involved in a motor vehicle accident 
and had had complaints of gradually increasing hip pain over 
the years.  He underwent a cup arthroplasty, but this failed 
after 4 years and it was converted to a total hip 
arthroplasty in 1984.  He had had no surgery since that time, 
but now complained of pain in the region of the greater 
trochanter.  He was told that he had bursitis in the hip and 
was injected on his last visit to the orthopedic clinic, in 
August 1995.  This provided relief for 3 to 4 weeks, but the 
pain had now returned.  He stated that his right leg was 
slightly shorter and that he used a built up shoe for this as 
well as a cane in his left hand.  

On examination, range of motion of the right hip was from 0 
to 95 degrees flexion, 20 degrees abduction, 20 degrees 
adduction, 15 degrees internal rotation and 15 degrees 
external rotation.  There was tenderness to palpation over 
the greater trochanter.  The veteran did not have a 
significant amount of pain with range of motion.  X-ray 
studies that had been taken in August 1995 were interpreted 
as showing good position of the total hip arthroplasty.  
There was some radiolucency surrounding the superior aspect 
of the acetabular component, but this appeared to be well 
fixed.  The acetabular component was slightly in abduction, 
but the hip appeared to be stable.  There was no evidence of 
loosening of the femoral component.  The impression was that 
the veteran had had significant problems with the residuals 
of the right hip injury, but had been doing well following a 
total hip arthroplasty and with some shoe modifications.  It 
was noted that he continued to receive treatment at the 
orthopedic clinic.  

Outpatient treatment records, dated from January 1995 to May 
1996 show that the veteran received treatment for his hip 
disorder, in addition to other conditions.  When last 
evaluated, in February 1996, it was noted that the veteran 
had local hip pain, but no pain in the groin.  It was noted 
that he had had an injection into the hip area on his last 
visit with relief of pain for several weeks.  He also got 
some relief from medication.  Range of motion was from 0 
degrees extension to 90 degrees flexion, 25 degrees external 
rotation, 10 degrees internal rotation, 40 degrees abduction 
and 15 degrees adduction.  Pain was noted in abduction . 
Tenderness was also noted on the lateral aspect of the 
greater trochanter.  

For a total hip replacement, where there is markedly severe 
residual weakness, pain, or limitation of motion following 
implantation of the prosthesis, a 70 percent rating is 
warranted.  Following implantation of the prosthesis, with 
painful motion or weakness such as to require the use of 
crutches, a 90 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5054.  

The veteran has significant limitation of motion of his right 
hip when compared to normal ranges.  See 38 C.F.R. § 4.71, 
Plate II.  However, for a higher, 90 percent schedular 
rating, the need for crutches to aid in ambulation is 
required.  It is noted that the veteran must use a cane for 
ambulation, but this does not meet, or approximate, the 
criteria.  Therefore an increased rating is not warranted.  

II.  Right Foot

Service connection for the residuals of a right foot injury 
was granted by the RO in an October 1966 rating decision, 
which assigned a 20 percent rating.  That rating was 
increased to 30 percent by decision of the Board in January 
1975.  

An examination was conducted by VA in December 1995.  At that 
time, the veteran reported that he had had 4 surgical 
procedures performed during service, including an osteotomy.  
He had been treated with special shoes since the incident.  
Examination revealed a deformed right foot with a rocker 
bottom plantar surface. There was a large bony protuberance 
in the middle of the plantar surface of the foot.  There were 
no open sores on the foot, and the veteran stated that he had 
not had problems with this.  He was unable to walk on his 
bare foot and had pain on weight bearing on the bony 
protuberance in the middle of the foot.  The foot was in 
slight valgus alignment.  He was unable to perform toe raise 
on the foot.  The second toe was shortened and deformed.  
This toe was squeezed plantarly by the third and first toes, 
with the result that the second toe was pinned underneath 
these two toes.  This did not cause the veteran significant 
discomfort.  Sensation was intact to light touch.  The dorsal 
incision was quite tender to palpation and there could be a 
trigger point at the proximal end of the incision.  The 
posterior tibial and dorsalis pedis pulses were easily 
palpable.  There was good blood flow throughout the foot.  
The impression was of significant residual problems with the 
right foot.  

The veteran's right foot disorder is rated 30 percent on the 
basis of being severe residuals of a foot injury.  A 40 
percent rating is warranted for loss of use of the foot.  
38 C.F.R. § 4.71a, Code 5284.  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 

(a)	Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved. 

(b)	Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.  

The VA examination shows that the veteran has pain on weight 
bearing due to the bony protuberance on the bottom of his 
right foot.  He has shortening and deformity of the toes and, 
as a result, is unable to rise on his toes.  He also has 
tenderness to palpation over the dorsum of the foot.  In view 
of this symptomatology, the Board is of the opinion that 
functions such as balance and propulsion of the foot would 
more nearly be accomplished equally well by amputation stump 
with prosthesis.  With application of the benefit of the 
doubt rule, a 40 percent rating for loss of use of the right 
foot is warranted. 


III.  Skull Fracture

Service connection for the residuals of a skull fracture was 
granted by the RO in October 1966.  The currently assigned 
noncompensable evaluation was made at that time.  

The residuals of a skull fracture may be rated on loss of 
part of the skull.  A 10 percent rating will be assigned for 
an area smaller than the size of a 25-cent piece or .716 
square inches.  38 C.F.R. § 4.71a, Code 5296.  

Residuals of a skull fracture may be rated on the basis of 
brain disease due to trauma.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability dure to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Code 8045.  

Review of the medical records shows no evidence of loss of 
part of the skull as a result of the veteran's skull 
fracture.  Therefore, any compensable rating must be made on 
the basis of brain disease due to trauma.  He was afforded a 
neuropsychiatric evaluation by VA in August 1966 when the 
diagnoses were residuals of fractured skull, without 
neurologic disorder and no psychiatric disorder found.  He 
had no neurologic complaints of residuals of his head trauma 
in any of the subsequent VA evaluations, including those 
performed in 1974 and throughout the 1980's.  On a 
psychiatric examination performed by VA in December 1995, he 
was diagnosed with dysthymia, but this was not related to any 
brain disease due to trauma and none of his symptomatology 
was related by the examiner to the residuals of a head 
fracture.  (Whether the psychiatric symptoms may be related 
to the veteran's other service-connected disabilities is the 
subject of the remand portion of this decision.)  

Under these circumstances, as the veteran has not been 
recognized as having subjective neurologic residuals of his 
head injury, a compensable rating is not warranted.  


ORDER

An increased rating for the residuals of a fracture of the 
right acetabulum, with arthritis of the right hip, status 
post arthroplasty, is denied.  

An increased rating for the residuals of an injury of the 
right foot is granted, subject to the criteria that govern 
the payment of monetary awards.  

An increased rating for the residuals of a skull fracture is 
denied.  


REMAND

The veteran is claiming service connection for dysthymia as a 
result of his service connected right hip disability.  The 
veteran was examined by VA in December 1995 at which time the 
veteran's contention was noted, but the examiner did not 
relate the dysthymia that was diagnosed with any of the 
veteran's service connected disabilities.  A statement was 
received from William Corwin, M.D.  He indicated that he had 
been treating the veteran since May 1996 with anti-depressant 
medication and psychotherapy.  He went on to state that in 
his opinion, the veteran's illness was related to injuries 
that were sustained during service and appeared to be service 
connected.  This opinion renders the claim plausible.  

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact Dr. Corwin and 
obtain copies of all records of treatment 
that he has rendered.  

2.  The RO should arrange for the veteran 
to undergo a special psychiatric 
examination to ascertain whether the 
dysthymia is related to his service-
connected disabilities.  The examiner 
should be specifically requested to 
render an opinion as to whether the 
dysthymia was caused by or is the result 
of service connected disability; or 
whether the dysthymia was aggravated by 
service connected disability.  The claims 
file should be made available for review 
prior to the examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  The issue of a total 
rating by reason of individual unemployability must be held in 
abeyance pending the above requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

